DETAILED ACTION
Introduction
Claims 1-8 and 10-18 have been examined in this application. Claims 1, 4-8, 11, 14-18 are amended. Claim 2, 3, 10, 12, 13 are as previously presented. Claims 9, 19, and 20 are cancelled. This is a Notice of Allowability in response to the arguments, amendments, and request to enter the application into the After Final Consideration Pilot Program 2.0 filed 4/8/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Usha Munukutla-Parker on 4/29/2021.
Claims 4 and 14 of the application have been amended as follows: 

4.	(Currently Amended) The method of claim 1, wherein the determining that the crash type is the edge type crash is based on determining that a first relative distance based on a first distance between the first of the coordinates of the target obstacle detected by the two of the at least two ultrasonic sensors and a second distance between the second of the coordinates of the target obstacle detected by the two of the at least two ultrasonic sensors is within a first range of a second relative distance that is obtained using at least one additional ultrasonic sensor 
the determining that the crash type is the plane type crash is based on determining that a slope obtained using the first distance and the second distance is within a second range of an overall slope obtained using the at least one additional ultrasonic sensor.
a first relative distance based on a first distance between the first of the coordinates of the target obstacle detected by the two of the at least two ultrasonic sensors and a second distance between the second of the coordinates of the target obstacle detected by the two of the at least two ultrasonic sensors is within a first range of a second relative distance that is obtained using at least one additional ultrasonic sensor 
to determine that the crash type is the plane type crash based on determining that a slope obtained using the first distance and the second distance is within a second range of an overall slope obtained using the at least one additional ultrasonic sensor.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 and 11, prior art Publication US2017/0291602A1 (Newman et al.) teaches a method and system for predicting a crash (see [0010]), comprising detecting, using a radar sensor and at least an ultrasonic sensor, coordinates of a target obstacle based on radar coordinate information of the radar sensor and ultrasonic coordinate information (see Figure 10, [0184], in step 1001 a second vehicle detected with sensor data, [0099, 0100], radar and ultrasonic sonar sensing direction and distance), generating combined coordinate information (see [0101]); estimating, using the controller of the vehicle (see [0013, 0186]), a position, speed, and acceleration of the target obstacle using the combined coordinate information based on the target obstacle being closer to the vehicle than a predetermined distance (see [0184] in step 1002 initial future positions of the second vehicle are calculated [0024] using current position, velocity, and acceleration, based on short range radar, i.e. the object within a maximum detection range); determining, using the controller of the vehicle, a crash  (see [0184], in step 1003 a collision is predicted and in 1005 the amount of harm is calculated [0164] which depends on crash type); determining using the controller of the vehicle, a three-dimensional movement trajectory based on the estimated position, speed and acceleration of the target obstacle and the determined crash type (see Figure 10, [0184], in step 1007, a set of future positions of the subject vehicle are calculated based on previous harm (i.e. crash type) and position, velocity, and acceleration of the second vehicle per step 1002); predicting, using the controller of the vehicle, a crash point on the vehicle, a crash point on the target obstacle and a crash time based on the three-dimensional movement trajectory (see [0184] step 1011 harm recalculated, and [0055] the harm minimization sequence takes into account a kinetic model of the crash, which indicates where on each vehicle the contact will occur (crash point of subject vehicle and target) and a projected time of the collision, which is based on the previous trajectory from step 1007).P042468-US-NPPage 2 of 16Application Serial No: 15/816,464In Reply to Office Action dated: August 18, 2020
Publication US2003/0227217A1 (Yoshizawa et al.) teaches the use of at least two ultrasonic sensors (see [0032]), and determining, using the controller of the vehicle, a crash type being a plane type crash, in which a linear shape representing the target obstacle contacts the vehicle,  between the vehicle and the target obstacle, wherein the determining the crash type is based on a plurality of distances of the target obstacle detected by two of the at least two ultrasonic sensors (see Figures 4, 9B, and 10, an determination of an S1 or S4 type crash (a direct or small offset crash wherein the linear portion of the second vehicle strikes the first) can be detected based on distances (La2 in ST07 and Lb2 in ST08).
Publication US2015/0039218A1 (Bowers et al.) teaches translating the ultrasonic coordinate information to a coordinate system of the radar coordinate information and generating combined coordinate information (see [0032], [0102]).
Publication US2007/0228704A1 (Cuddihy et al.) teaches setting a required time to fire of at least one airbag based on the determined crash type and the determined crash time (see Figure 10, [0061], in step 612 the potential collision is classified and in step 614, the crash type may be associated with pre-deployment [0072] which causes the airbag to be deployed before a predicted collision time).
However the prior art does not disclose or render obvious:

determining, using the controller of the vehicle, a crash type from among an edge type crash, in which a single point representing the target obstacle first contacts the vehicle, or a plane type crash, in which a linear shape representing the target obstacle contacts the vehicle, between the vehicle and the target obstacle based on the estimated position, speed and acceleration of the target obstacle, wherein the determining the crash type is further based on a first of the coordinates of the target obstacle detected by two of the at least two ultrasonic sensors and on a second of the coordinates of the target obstacle detected by the two of the at least two ultrasonic sensors

Applicant’s arguments and amendments addressing the previously made rejections under 35 U.S.C. §112 are persuasive and the rejections are withdrawn. Particularly, the arguments (p. 8-10) are persuasive in that the meaning of “coordinates” is supported, based on the plain and ordinary meaning of the term, in light of the specification and dependent Claims 4 and 14 as amended. The combination of limitations defining the particular functions to determine the recited crash types, including both the edge type crash and plane type crash, using the first of the coordinates and second of the coordinates detected by two of the at least two ultrasonic sensors, combined with the rest of the limitations and integrated into the vehicle is not found or made obvious by the prior art. The combination with the 
As such, the claimed subject matter of Claims 1 and 11 is allowable. The subject matter of Claims 2-8, 10, and 12-18 is also therefore allowable as the claims are dependent on Claim 1 (for Claims 2-8 and 10) and Claim 11 (for Claims 12-18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619